IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51019
                        Conference Calendar



SHEILA BESS,

                                           Plaintiff-Appellant,

versus

WAYNE A; MICHAEL WARREN, Director;
AHMETS SATIR, DR.; PAMELA WILLIAM,
Warden,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-97-CV-389
                        - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Sheila Bess, Texas prisoner #609474, seeks to proceed in

forma pauperis (IFP) in the appeal of the dismissal of her civil

rights complaint for failure to state a claim.    By moving for

IFP, Bess is challenging the district court’s certification

decision that IFP status should not be granted on appeal because

her appeal is frivolous.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).   Bess, however, fails to present any argument


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-51019
                                 -2-

addressing the certification decision.     See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because Bess fails to show that she will raise a

nonfrivolous issue on appeal, her motion to proceed IFP is

DENIED.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      5TH CIR.

R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).   We caution Bess that once

she accumulates three strikes, she may not proceed IFP in any

civil action or appeal filed while she is incarcerated or

detained in any facility unless she is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; WARNING ISSUED.